Citation Nr: 1524705	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-21 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel
INTRODUCTION

The Veteran served on active duty from May 1951 to January 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In November 2014, the Veteran presented sworn testimony during a Travel Board hearing in Seattle, Washington, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence fails to establish that Veteran's current bilateral hearing loss disability is the result of a disease or injury during his active duty service, including in-service noise exposure.

2.  The preponderance of the evidence fails to establish that Veteran's current tinnitus is the result of a disease or injury during his active duty service, including in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred, nor is it presumed to have been incurred in active duty. 38 U.S.C.A. §§ 1111 , 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2014).

2.  Tinnitus was not incurred, nor is it presumed to have been incurred in active duty. 38 U.S.C.A. §§ 1111 , 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)



I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  An April 2011 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination report have been associated with the claims file.  Private treatment records have been obtained to the extent possible.

The Board notes that the Veteran has claimed he had audiological treatment at the American Lake VA Medical Center beginning in 2001.  On remand, the Agency of Original Jurisdiction (AOJ) obtained all outstanding records from the American Lake VAMC.  The earliest record was the March 2012 VA examination report.  There is no indication that the AOJ failed to obtain any available records.  Significantly, the earliest audiological treatment records in the file do not reference ongoing audiological treatment from 2001.  Moreover, even if such records were missing, there is no prejudice to the Veteran in adjudicating his service connection claim.  The existence of the Veteran's bilateral hearing loss has already been established.  The determinative question is whether there is a causal nexus; and, in that regard, the Veteran has not indicated that any outstanding VA treatment records included a positive nexus opinion.

The Veteran has also claimed that his service treatment records are missing.  However, the Board's review of the claims file reveals several service treatment records, including his separation examination.  Moreover, like the alleged additional VA treatment records, the Veteran is not prejudiced by the absence of any service treatment records.  His claim is being denied based on lack of a nexus between his service and his current hearing loss.  As inservice noise exposure is being conceded and the examiner based her negative opinion on the over 50 year period of no symptoms, service treatment records showing inservice complaints would not help the Veteran's claim.

The Veteran underwent a VA audiological examination in March 2012.  The examination involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning his contentions regarding the nature and etiology of his claimed audiological disabilities.  Significantly, the Veteran's desire to submit additional evidence at the Board hearing triggered the decision to remand the claim to associate this evidence with the claims file.

The Board remanded the claims in December 2014, for additional evidentiary development including obtaining outstanding VA treatment records and inviting the Veteran to resubmit the evidence he attempted to submit at the November 2014 Board hearing.  The AOJ obtained updated VA treatment records.  A February 2015 letter informed the Veteran that the evidence he submitted at the Board hearing had not been associated with the claims file and asked him to resubmit the evidence.  The Veteran responded by providing additional evidence.  Accordingly, all remand instructions issued by the Board have been substantially complied with and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) also held that tinnitus, "at a minimum where there is evidence of acoustic trauma," is also a chronic disease under 38 C.F.R. § 3.309(a), "as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015), slip op. at 18.  

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to include sensorineural hearing loss and, now, tinnitus, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (for tinnitus, a Veteran is competent to present evidence of continuity of symptomatology).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

A review of the medical evidence reflects that the Veteran has been diagnosed with bilateral hearing loss, as defined by VA regulations, and tinnitus.  38 C.F.R. § 3.385 (2014); see e.g. VA examination report, March 2012.  The first element of Caluza is met for both claims.

A review of the service treatment records is negative for any findings of complaints, treatment, or diagnosis of hearing loss or tinnitus in service.  However, the Veteran's DD-214 indicates that he served in artillery maintenance and that he received a Korean Service Medal.  These are accepted as consistent with exposure to loud noise.  As such, some in-service noise exposure may be conceded and the second element of Caluza is also met.  

Although an in-service event and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent and credible evidence of a nexus between the Veteran's in-service noise exposure and his current audiological disabilities.  

As noted above, the Veteran was afforded a VA audiological examination in March 2012.  The examiner noted the Veteran's current report of hearing loss and tinnitus in service, as well as his omission of any such complaints at separation or at his March 1953 ear, nose, and throat (ENT) VA examination.  Further, she noted his extensive education and long career as an educator without any difficulty due to hearing loss or tinnitus.  Upon review of his entire claims file and the results of the audiometric testing she performed, the examiner concluded that the Veteran's hearing loss with tinnitus were not caused by his military service, but rather were more likely caused by aging.  She explained that the configuration and progression of his hearing loss was consistent with presbycusis (age-related hearing loss).  

In addition to the VA examinations, the medical evidence includes private audiological treatment records.  None of these records discuss the etiology of the Veteran's hearing loss and tinnitus or provide a positive nexus opinion.  In fact, the private treatment records do not even consistently note that the Veteran complained of tinnitus.

The only other evidence that purports to link the Veteran's current hearing loss and tinnitus to his military service consists of the statements of the Veteran and his representative.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of audiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, current hearing loss and ringing in the ears), he is not able to provide competent evidence as to the etiology of his audiological disabilities.  Providing such an opinion requires medical expertise in the causes of hearing loss and tinnitus in the context of in-service noise exposure with delayed onset of symptoms.  The Veteran and his representative have no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2014).

Consideration has been given to the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  Although hearing loss (an organic disease of the nervous system) is one of the listed chronic diseases, the Veteran has generally claimed he experienced  hearing loss in service following noise exposure,  and that his present hearing loss is related to his in-service noise exposure.  He has not specifically or consistently stated that he has noticed diminished hearing since discharge.  In fact, he reported to the March 2012 VA examiner that he was diagnosed with hearing loss at age 61, nearly 40 years after his separation from service.  The fact that the Veteran also made no mention of hearing loss when he filed a claim for compensation in 1953, or made reference to hearing loss on contemporaneous examination, also weighs against any assertion of continuity of symptomatology.  See AZ v. Shinseki, 731 F.3d 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  The nexus element of Shedden/Caluza may not be met via continuity of symptomatology.  

With regard to the Veteran's tinnitus claim, the Board notes that he is competent to report a history of ringing in the ears since service.  However, he has not consistently done so.  He testified that the noticed ringing in the ears while in service, that the ringing "disappeared" when he got home, and more recently had reoccurred.  Transcript at 7.  Further, some audiological treatment records specifically deny tinnitus.  Such weighs against his overall credibility.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements.  Pond v. West, 12 Vet. App. 341 (1999).  The history of experiencing tinnitus since discharge or proximate thereto was made in conjunction with a claim for monetary benefits.  This claim is clearly undermined by his prior denials of tinnitus to his treating healthcare professionals.

The claims of entitlement to service connection for bilateral hearing loss and tinnitus must, therefore, be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).




ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


